Citation Nr: 0417602	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  00-19 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain prior to September 26, 2003.

2.  Entitlement to a disability evaluation in excess of 40 
percent for lumbosacral strain from September 26, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

In September 2001, a hearing was held before the undersigned 
Veterans Law Judge, sitting at the St. Petersburg RO, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).

The Board subsequently remanded this issue in August 2003 for 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The service-connected lumbosacral strain is manifested 
primarily by back pain and by limitation of motion of the 
lumbar spine, but ankylosis of the thoracolumbar spine is not 
shown.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
lumbosacral strain prior to September 26, 2003, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

2. The criteria for a rating in excess of 40 percent for 
lumbosacral strain from September 26, 2003, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1); 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  The VCAA became effective on 
November 9, 2000.  Among other things, the VCAA enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.    

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  That is, the RO sent the veteran a letter in 
June 1999 explaining the evidence necessary to support the 
claim for an increased rating for lumbosacral strain.  The RO 
issued another letter in October 2003 requesting information 
from the veteran in accordance with VCAA.  The Board 
acknowledges that this letter was not provided prior to the 
initial determination and does not advise the veteran to 
submit to the RO any evidence in his possession relevant to 
the appeal.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  However, the Board does emphasize that this appeal 
stems from a May 1999 claim and an April 2000 decision.  In 
addition, the October 2003 letter does not explain which 
portion of evidence needed to substantiate the claims, if 
any, the veteran has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on the veteran's behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  On this point, however, 
the Board notes that the veteran has provided or authorized 
the release of certain evidence, which, as discussed below, 
has been associated with the claims folder.  Furthermore, the 
veteran returned a signed document to the RO later in October 
2003 indicating that he had no additional medical evidence to 
provide in response to the VCAA letter.  In the January 2004 
supplemental statement of the case, the RO included the text 
of the revised regulations that implement the VCAA.  

With respect to the duty to assist, the RO has obtained 
service medical records and relevant VA treatment and 
examination records.  The Board finds no indication from 
review of the claims folder, or assertion from the veteran, 
that additional relevant evidence remains outstanding.  

In a November 2003 letter, the RO notified the veteran that 
his claim would be decided based on the evidence of record if 
he failed to report for the scheduled VA examination without 
providing a good cause reason.  38 C.F.R. § 3.655 (2003).

The record reveals that the veteran subsequently did not 
appear for his scheduled November 2003 VA examination for his 
increased rating claim, but he did inform the VA Medical 
Center (VAMC) that his car had broken down.  Based on the 
veteran's explanation, documentation shows that the VAMC 
rescheduled the appointment for December 2003.  According to 
subsequent correspondence from the VAMC, however, the veteran 
failed to appear for the December 2003 examination without 
providing an explanation.

The RO informed the veteran in the January 2004 supplemental 
statement of the case that it had decided his claim based on 
the evidence of record given that he failed to appear for his 
scheduled December 2003 VA examination without providing good 
cause.  The Board notes that the veteran has provided no 
subsequent explanation for his failure to report.  

Given that the veteran has been advised of his duty to appear 
for a scheduled examination pursuant to 38 C.F.R. § 3.665 
(b), the Board will address this issue on appeal based on the 
evidence of record.  See Quartuccio, 16 Vet. App. 183.

The Board finds that the RO has substantially complied with 
the VCAA in its attempts to secure evidence needed for the 
veteran's claim.  There is no other indication that relevant 
evidence remains outstanding.  Remanding this issue would 
have no effect on the evaluation of his service-connected 
disability would merely exalt form over substance without any 
benefit accruing to the veteran. The Board declines to do 
this. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Legal analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal. The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Separate diagnostic codes identify the various 
disabilities. Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment. 
Id.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2003).

By history, the RO originally granted service connection for 
the veteran's lumbosacral strain in a March 1985 rating 
decision.  In a June 1997 decision, the Board denied the 
veteran's claim for a rating in excess of 40 percent.  In 
1999, the veteran filed his current claim for entitlement to 
a rating in excess of 40 percent.

According to a February 2000 VA examination report, the 
clinical diagnosis was lumbosacral pain with no objective 
findings on physical examination.  The examiner noted the 
following based on the physical examination.  The veteran 
appeared to be in no acute or chronic distress; he walked 
with a normal gait and could walk on his heels and toes 
without difficulty; the spine was straight and the pelvis and 
shoulders were level; his posture was normal; there was no 
localized tenderness or muscle spasm about his lumbosacral 
spine; the veteran would not forward flex more than 45 
degrees at which point he complained of pain; the examiner 
noted that the veteran did not appear to be giving his 
maximum effort and the rest of the motions of the lumbosacral 
spine were normal; the sciatic stretch and Patrick's tests 
were normal; deep tendon reflexes were 2+; there was no 
evidence of any sensory deficit in the lower extremities; and 
the dorsal pedis and posterior tibial pulses were easily 
palpable.  

VA outpatient treatment records dated since the claim was 
initiated essentially show no abnormal findings of the 
lumbosacral spine despite the veteran's complaints of chronic 
low back pain that radiated down his legs.  According to a 
November 2002 VA outpatient record, the examiner noted that 
the physical examination showed no abnormal findings, and 
diagnosed the veteran with chronic low back pain.  Subsequent 
records indicate that the veteran has been prescribed pain 
relief medication for his lumbosacral strain.

Prior to September 26, 2003, a 40 percent rating was the 
maximum schedular rating available for lumbosacral strain. 38 
C.F.R. § 4.71a, 5295 (effective prior to Sept. 26, 2003). 
Similarly, severe limitation of motion of the lumbar segment 
of the spine warranted a 40 percent evaluation, which was the 
maximum schedular evaluation available under that diagnostic 
code. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
prior to Sept. 26, 2003). A 60 percent evaluation was 
available under Diagnostic Code 5293 for intervertebral disc 
syndrome where pronounced impairment was shown, but service 
connection is not in effect for intervertebral disc syndrome 
in this case. 

Under the amendment to the rating schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine under Diagnostic Code 
5243. See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003).

Under the general rating formula, a 40 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine to 30 degrees or less, or where favorable ankylosis of 
the entire thoracolumbar spine is shown. A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine. A 100 percent evaluation is warranted 
where unfavorable ankylosis of the entire spine is 
demonstrated. Id. at 51,456. These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. Id. (This 
clearly implies that the factors for consideration under the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), are now 
contemplated in the rating assigned under the general rating 
formula.)

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code. 
Id., Note (1). However, there is no showing that the veteran 
now objectively manifests neurologic symptoms as a 
consequence of his service-connected lumbar spine disorder.

The recent examination findings show that the veteran does 
not have ankylosis of the thoracolumbar spine. Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine. Id. at 51,457, Note (5). Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure. See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992); Dorland's Illustrated Medical Dictionary 86 
(28th ed. 1994). 

The medical evidence of record cumulatively shows that the 
veteran has limitation of motion of his lumbar spine, but he 
has movement of the spine in the three planes of excursion 
(forward flexion, backward extension, and lateroflexion) 
tested, a fact that refutes any notion that his lumbar spine 
is ankylosed. There is thus no schedular basis for a rating 
in excess of 40 percent for the service-connected spine 
disability.

The veteran's representative contended in the June 2003 and 
May 2004 Informal Hearing Presentations that the diagnosed 
nonservice-connected degenerative disc disease of the 
lumbosacral spine should be considered related to the 
veteran's service-connected lumbosacral strain disorder.  The 
Board remanded this case in August 2003 for further 
development.  In November 2003, the RO scheduled the veteran 
for a VA examination.  As part of the examination, the RO 
requested that the VA examiner provide an opinion whether the 
veteran's degenerative disc disease was related to the 
service-connected disorder.  Despite the RO's attempt to 
resolve this issue, the veteran ultimately failed to report 
for the scheduled examination without providing a good cause 
explanation.  38 C.F.R. § 3.655.  Therefore, the Board must 
decide the issue based on the evidence of record.  



Given that there is no medical evidence linking the veteran's 
diagnosed degenerative disc disease to his service-connected 
lumbosacral strain, the Board must find that there is no 
relation.  Thus, the evidence of record fails to meet the 
criteria for a rating in excess of 40 percent under the old 
or amended criteria for intervertebral disc syndrome.

The Board has considered the September 2001 testimony 
provided by the veteran and his wife before the undersigned 
sitting at the RO, as well as lay statements submitted on the 
veteran's behalf. Based on their testimony, the Board 
remanded the case to obtain additional medical records.  
Nevertheless, the only evidence the veteran has offered in 
support of his claim is comprised of unsubstantiated lay 
contentions. While the veteran and his wife are certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..." Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). The medical evidence clearly shows that 
the veteran's lumbosacral spine is not ankylosed. The issue 
is whether the veteran's service-connected disorder warrants 
a rating in excess of 40 percent as discussed above.  As 
discussed above, the medical evidence of record does not 
support the contentions described by the veteran and his 
wife. 

It follows that the claim for a rating in excess of 40 
percent for lumbosacral strain, whether considered under 
criteria now in effect or under criteria in effect prior to 
September 26, 2003, must be denied.

Lastly, the Board has considered the benefit of the doubt 
rule here, but as the preponderance of the evidence is 
against the claim, the evidence is not in equipoise, and 
there is no basis to apply it. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

An increased evaluation for lumbosacral strain prior to 
September 26, 2003, is denied.

An increased evaluation for lumbosacral strain from September 
26, 2003, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



